United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-3809
                       ___________________________

                               Damian Durflinger

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

Sheriff Tim Helder, Washington County, Arkansas; Deputy Gerardo Cervantes;
 Deputy Andrew Whisenhunt; Deputy David Tonsbeek; Deputy Jordan Myatt;
Deputy Jonathan Glass; Corporal Dustin Carter; Sergeant James Morse; Corporal
             Mulvaney; Sgt Mariah Carrier; Corporal Joel Minor

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                     for the Western District of Arkansas
                               ____________

                           Submitted: August 3, 2022
                             Filed: August 8, 2022
                                 [Unpublished]
                                 ____________

Before BENTON, SHEPHERD, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

     Damian Durflinger appeals after the district court adopted the report and
recommendation of a magistrate judge recommending the adverse grant of summary
judgment in this pro se civil rights action. Following the district court’s grant of
summary judgment, the court received objections to the report and recommendation
from Durflinger, who certified that he timely mailed the objections from the prison
in which he was incarcerated. We conclude Durflinger’s objections were timely, and
remand is appropriate to allow the district court to conduct de novo review of the
report and recommendation in light of Durflinger’s objections. See 28 U.S.C.
§ 636(b)(1) (stating district court judge shall make de novo determination of portions
of magistrate judge’s report to which objection has been made); Grinder v. Gammon,
73 F.3d 793, 795 (8th Cir. 1996). Accordingly, we vacate the judgment of the district
court and remand for the district court to conduct the required de novo review.
                        ______________________________




                                         -2-